Citation Nr: 9907857	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-47 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for esophageal reflux 
disease with dysphagia.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
tendon repair of the right little finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1980 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision that denied the 
veteran's claims of service connection for esophageal reflux 
with dysphagia and sinusitis.  Also in this decision the RO 
granted service connection for a right little finger 
disability and assigned a noncompensable evaluation.  This 
matter was previously before the Board in April 1998 at which 
time the case was remanded to the RO for additional 
development.

When the case was before the Board in April 1998, an 
additional issue of service connection for hemorrhoids was 
reviewed and granted.  Pursuant to this decision, in November 
1998, the RO assigned the veteran a noncompensable rating for 
this disability.  In written argument in February 1999, the 
veteran's representative disagreed with this initial rating 
assignment.  Consequently, this matter is referred to the RO 
for appropriate procedural action.  38 C.F.R. § 20.201 
(1998).


FINDINGS OF FACT

1.  The veteran's esophageal reflux disease with dysphagia 
had its onset in service.

2.  The veteran does not have a current respiratory 
disability that was present in service.

3.  The veteran's residuals of tendon repair of the right 
little finger disability are  manifested by stiffness and 
tender and painful scar.


CONCLUSIONS OF LAW

1.  Esophageal reflux disease with dysphagia was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for a compensable (10 percent) evaluation 
for the veteran's residuals of tendon repair of the right 
little finger.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, DC 5227, 4.118, DC 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A March 1980 Report of Medical History shows that the veteran 
was in good health when she entered service.  She indicated 
on this report that she had no stomach problems or problems 
with asthma or sinusitis.

The veteran was shown to have a normal sinus evaluation at an 
examination in January 1981.

Service medical records in April and November 1984 reflect a 
diagnosis of upper respiratory infection.

The veteran was seen at a medical facility on several 
occasions in June 1985 for severe abdominal pain, diarrhea, 
nausea and vomiting.  Diagnoses were given of gastroenteritis 
and probable viral gastroenteritis.  

In August 1985 the veteran was again seen at a medical 
facility for stomach cramps and diarrhea.  A diagnosis was 
given of gastroenteritis.

In October 1985 the veteran sustained a laceration of her 
right small finger flexor tendon from a knife.  She was given 
sutures and thereafter complained of an inability to flex the 
fifth distal interphalangeal (DIP) joint.  She was later 
admitted to a medical facility where a button repair of the 
digitorum profundus was performed.  A final diagnosis was 
given of transection, 100 percent, of laceration to the right 
small finger flexor digitorum profundus tendon near its 
insertion on the distal phalanx.  At discharge the veteran 
was advised to continue daily occupational therapy in order 
to work on active range of motion of her right small finger.

A service medical record in November 1985 contains a 
diagnosis of viral gastroenteritis.

The veteran was diagnosed as having rhinitis in February 
1989.  

In December 1989, the veteran was treated for a two day 
history of nausea and stomach cramps.  The possibility of 
food poisoning was noted.

The veteran was seen at a medical facility in May 1990 due to 
a six month history of breathing difficulty.  Examination 
findings were normal and an assessment was given of 
questionable allergies.

In March 1991, the veteran was seen at an internal medicine 
clinic for various complaints, including experiencing an 
intermittent choking sensation when eating.  A barium swallow 
was performed and revealed a normal swallowing function with 
no intrinsic or extrinsic abnormality in either the pharynx 
or the esophagus.  

An April 1991 service medical record shows that the veteran 
was being evaluated at the ear, nose and throat (ENT) clinic 
because of difficulty in swallowing foods.  An impression was 
given of a normal ENT examination. 

In May 1991 an endoscopy was performed. 

A May 1992 service medical record reflects a diagnosis of 
allergic rhinitis.  

In September 1992, the veteran was assessed as having a 
chronic nasal septum perforation and an upper respiratory 
infection versus allergic rhinitis.  Also in September 1992 
the veteran complained of discomfort in swallowing.

At a medical clinic in February 1994, the veteran complained 
of a problem digesting food.  She was assessed as having 
dysphagia.  A barium swallow and upper gastrointestinal work-
up were ordered.

The veteran presented to a medical facility in September 1994 
with abdominal complaints.  She was assessed as having a 
viral gastroenteritis.

In November 1994, the veteran was treated for a viral upper 
respiratory infection.

An evaluation of the veteran's abdomen at her separation 
examination in March 1995 revealed a mild tender left lower 
quadrant.  Also at this examination the veteran was found to 
have a deformity of the little finger, gastroesophageal 
reflux disease (GERD), dysphagia secondary to reflux disease, 
and a history of a perforated nasal septum.  

According to a March 1995 Report of Medical History, the 
veteran reporting having ear, nose or throat trouble, 
sinusitis and frequent indigestion. 

In March 1995, the veteran filed a claim of service 
connection for various disabilities including sinusitis, 
esophageal reflux, gastrointestinal problems and residuals of 
a surgery to her right hand.

At a VA general examination in May 1995, the veteran 
complained of chronic sinusitis, chronic abdominal cramping, 
and contracture of the right little finger.  Examination of 
the head, eyes, ears, nose and throat was unremarkable.  
Examination of the veteran's musculoskeletal system revealed 
full range of motion of all joints with the exception of 
contracture at the proximal interphalangeal (PIP) joint of 
the right little finger.  Abdominal examination was normal.  
The veteran was diagnosed as having chronic sinusitis, 
chronic abdominal cramping, and right little finger 
contracture secondary to prior injury.

In a June 1995 rating decision, the RO granted service 
connection for a right hand injury and assigned a 0 percent 
evaluation.  Also in this rating decision the RO denied 
service connection for sinusitis, esophageal reflux and 
stomach cramps.

A chest X-ray was taken in September 1995 and revealed normal 
results.

In October 1995, the veteran underwent a VA examination for 
her right little finger.  She reported that she had 
occasional aching and pain in the fifth right digit and said 
that she didn't feel that her finger significantly hindered 
her during her work as a food inspector.  Findings revealed 
that the right fifth finger DIP joint was fused in 20 degrees 
of flexion and had a 30 degree fixed flexion contracture.  
Further flexion was possible to 60 degrees at the PIP joint.  
The right fifth finger MCP joint had full extension at 90 
degrees of extension and was stable to varus and valgus 
stressing.  There was a scar over the ulnar aspect of the 
middle phalanx which was well healed and nontender to 
palpation.  Sensation over the palm as well as the radial and 
ulnar aspect of the digit was intact and normal.  The veteran 
had full range of motion of the other remaining digits.  Grip 
strength was 5/5.  An impression was given of status post 
laceration, right fourth and fifth fingers with tendon 
involvement, and residual deformity of the fifth digit.

Also in October 1995 the veteran underwent a VA examination 
of her esophagus. The examiner noted at this examination that 
he did not have access to the veteran's medical records, and 
recorded her report of a four to five year history of 
swallowing difficulty.  He also recorded her complaint of 
dysphagia greater with solid food than liquid, and of 
frequent belching and regurgitation.  The veteran said that a 
barium study had revealed a pouch in the back of her throat, 
but that she was unaware of this being called a Zenker's 
diverticulum.  She further complained of occasional nasal 
regurgitation.  The examiner diagnosed the veteran as having 
dysphagia, possibly related to a Zenker's diverticulum.  He 
said that he would need to review the veteran's medical 
records to determine if that was what had been discovered on 
her previous evaluation.  He also said that the veteran 
needed a video swallow with the presence of nasal 
regurgitation to rule out the possibility of oropharyngeal 
dysphagia or cricopharyngeal abnormality.  He said further 
that she needed an upper endoscopy to rule out the 
possibility of pseudoachalasia, and a manometry of the 
esophagus to evaluate the possibility of achalasia.  He also 
diagnosed the veteran as having potential for lactose 
intolerance.

In January 1996 the veteran underwent a video barium swallow.  
Results revealed a normal swallow function.

In a January 1996 rating decision, the RO denied the 
veteran's claims of service connection for esophageal reflux 
with dysphagia and sinusitis.  The RO also denied the 
veteran's claim for a compensable evaluation for her right 
little finger disability.

In a September 1996 notice of disagreement, the veteran said 
that in addition to causing limited motion and tenderness, 
her right little finger caused pain.  She said that the first 
time she experienced choking and swallowing difficulty was in 
service and that she also experienced food regurgitation.  
She said that she still suffered from these problems and took 
either Tagamet, alka seltzer or Pepcid on a near daily basis.  
As far as her claim of service connection for sinusitis, the 
veteran said that she did not have sinus problems prior to 
service and that she reported the problem on many 
examinations in service.  She said that she had daily 
drainage and nose bleeds.  

In January 1996 an esophagogastroduodenoscopy was attempted, 
but was aborted after the veteran was unable to tolerate the 
procedure.

A February 1997 VA progress note reflects a diagnosis of 
chronic sinusitis.

At a hearing held at the RO in May 1997, the veteran 
testified that she was unable to straighten out her right 
little finger and that the finger ached constantly.  She said 
that she used her right hand a lot and that it was limited in 
its motion.  She said that the finger was tender and affected 
by the weather.  She said that 80 percent of her job was 
paperwork and that her finger would cramp, hurt and stiffen 
after writing a lot.  She said that she took Tylenol almost 
daily to help with the pain.  In regard to her service 
connection claim for esophageal reflux, the veteran said that 
she first had difficulty swallowing foods in service around 
1990 or 1991 and has experienced swallowing problems and a 
choking sensation ever since - occurring approximately twice 
a week.  She said that she was given Pepcid by a VA physician 
a few months earlier and that this helped, but did not 
alleviate the problem.  With respect to sinusitis, the 
veteran said that this problem also began in service.  She 
said that she had a hole in her nose prior to service, but 
that the hole got bigger in service and caused nose bleeds.  
She said that she was taking Sudafed for relief.  

In October 1997, the RO received photographs of the veteran's 
right little finger which was in a bent position.

The veteran attended a VA esophagus examination in July 1998.  
The examiner who performed the examination did not have the 
veteran's claims file to review.  He relayed the veteran's 
report of a five year history of heartburn and a feeling of 
food backing up into her chest after eating.  The veteran 
denied having epigastric pain.  The examiner stated that the 
veteran by history had classic features consistent with 
gastroesophageal reflux disease.  However, he said that due 
to the unavailability of her medical records and claims file, 
it was impossible for him to respond to any aspect of the 
(Board's) remand.  He said that if he were given these 
records, he would be able to address the remand.

At a VA respiratory examination in July 1998, the veteran 
said that her problem was a recurrent choking sensation 
secondary to esophageal and hiatal hernial disease.  She said 
that only when she had a choking sensation did she become 
short of breath.  She denied having asthma, chronic 
obstructive pulmonary disease, bronchitis or other 
respiratory insufficiency.  The examiner gave an impression 
of "no evidence by history or physical examination of 
respiratory disease of any type."  He also said that 
pulmonary function testing did not appear to be clinically 
indicated.

Findings from a VA orthopedic examination in July 1998 
revealed a Brunner's type incision along the length of the 
veteran's right little finger.  She had metacarpophalangeal 
(MCP) motion from 0 to 110 degrees, PIP motion from 45-90 
degrees, DIP motion from 40 degrees of extension, and 45 
degrees of flexion.  The veteran had normal sensation on 
bilateral sides of her small finger.  She also had pain with 
palpation at the base of her finger.  She was assessed as 
being a right-hand dominant female who had a restriction of 
her range of motion of her right hand.  The examiner noted 
that it appeared that the veteran had been appropriately 
treated at the time of her accident, but had residual 
stiffness due to the deformity.

Following a review of the veteran's claims file, the VA 
examiner who conducted the July 1998 esophagus examination 
issued an August 1998 addendum report.  In his report, the 
examiner stated that the veteran's symptoms were clearly due 
to gastroesophageal reflux disease.  He said that it was not 
possible to determine when the reflux disease started since 
"it [was] very well known that one can be completely 
asymptomatic even when having severe reflux disease."  He 
said that the veteran's recurrent difficulty in swallowing 
"could be [due] at least in part to the reflux disease, 
although no mechanical obstruction sequelae of the reflux 
disease was documented by upper gastrointestinal series or 
video swallowing examination."  The examiner also said that 
if the veteran had respiratory problems, it was possible that 
such problems could be exacerbated or worsened by the reflux 
disease.  In this regard, he said that it was impossible for 
him to determine whether any such problems were worsened, and 
that an ENT specialist would be better able to make the 
determination.



In an addendum respiratory report in August 1998, the 
examiner said that he had reviewed the veteran's claims file 
and the remand.  He said that there was no evidence by 
history, physical examination or clinical evaluation of any 
underlying respiratory disease either before, during or since 
the veteran's military service.  He also said that the 
veteran specifically denied any history of symptoms 
consistent with underlying respiratory disease, and that her 
only symptoms of dyspnea were associated with choking 
sensation related to her gastroesophageal reflux disease.  He 
added that he would not be able to provide an opinion 
regarding gastroesophageal reflux disease because of his 
limited experience in this field.

In an addendum VA report in October 1998, the examiner who 
conducted the July1998 orthopedic examination said that the 
veteran's range of motion of the right little finger was 
similar on examination to what it had been the year following 
surgical repair.  He said that the veteran thus had a 
significant restriction of the motion of this finger.


II.  Legal Analysis

Esophageal Reflux with Dysphagia

The veteran's claim of service connection for esophageal 
reflux with dysphagia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), meaning that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

At a hearing in May 1997, the veteran testified that she 
first began to experience difficulty in swallowing foods in 
either 1990 or 1991 and has experienced these problems ever 
since.  Her service medical records show that in March 1991 
she complained of an intermittent choking sensation when 
eating.  A barium swallow was performed in March 1991 and was 
negative.  Subsequent service medical records reflect the 
veteran's continuing complaints of difficulty in swallowing 
food as well as assessments of dysphagia (difficulty in 
swallowing, Dorland's Illustrated Medical Dictionary 517 
(28th ed. 1994).  

At the veteran's separation examination in March 1995, she 
was noted to have gastroesophageal reflux disease and 
dysphagia secondary to reflux disease.

Postservice medical records include an October 1995 
examination report that reflects the veteran's continuing 
complaints of dysphagia and regurgitation.  They also reflect 
her complaint of nasal regurgitation.  

At a VA esophagus examination in July 1998, the examiner said 
that the veteran had the classic symptoms of gastroesophageal 
reflux disease, but that he had to review her medical records 
before offering additional comment.  He subsequently reviewed 
her medical records and stated in an addendum report that her 
symptoms were clearly due to gastroesophageal reflux disease. 

Although this examiner diagnosed the veteran as having 
gastroesophageal reflux disease, he was not able to determine 
the onset of this disability.  However, he did say that "it 
[was] very well known that one can be completely asymptomatic 
even when having severe reflux disease."  On a similar note, 
although he did not unequivocally link the veteran's 
swallowing difficulties to gastroesophageal reflux disease 
and stated that "no mechanical obstruction sequelae of the 
reflux disease was documented by upper gastrointestinal 
series or video swallowing examination", he did say that the 
veteran's swallowing difficulties "could be [due] at least 
in part to the reflux disease." 

Despite the somewhat equivocal opinion of the 1998 examiner 
as to the etiology of the veteran's gastroesophageal reflux 
disease and dysphagia, and the normal test results (barium 
swallow and upper gastrointestinal series) over the years, 
the evidence clearly shows that the veteran had swallowing 
difficulties in service, was diagnosed as having 
gastroesophageal reflux disease in service and secondary 
dysphagia, continued to experience swallowing difficulty 
following service, and was again diagnosed as having 
gastroesophageal reflux disease following service.  This 
evidence alone is sufficient to establish that the veteran's 
gastroesophageal reflux disease with dysphagia had its onset 
in service.  38 C.F.R. § 3.303.  Accordingly, the veteran's 
claim of service connection for gastroesophogeal reflux 
disease with dysphagia is granted.


Respiratory Disability

The veteran's claim of service connection for a respiratory 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), meaning that it is not inherently implausible.  
Relevant evidence has been properly developed, and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Id.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran's service medical records reflect her complaints 
of breathing difficulty as well as diagnoses of rhinitis and 
upper respiratory infections.  They do not contain a 
diagnosis of sinusitis, and show that she had a normal 
evaluation of her sinuses at her separation examination in 
March 1995.  

In May 1995, the veteran underwent a VA general examination 
where she complained of having chronic sinusitis.  She was 
diagnosed at this examination as having chronic sinusitis 
despite a normal ear, nose and throat evaluation.  A VA 
progress note in February 1997 also contains a diagnosis of 
chronic sinusitis.  However, a later VA examination in July 
1998 revealed no evidence either by history or physical 
examination of respiratory disease of any type.  In fact, at 
this examination the veteran denied having any respiratory 
insufficiency, and stated that she only became somewhat short 
of breath when experiencing a choking sensation which she 
related to her esophageal reflux condition.  Furthermore, in 
an addendum examination report in August 1998, the examiner 
who performed the July 1998 examination stated that he had 
reviewed the veteran's claim file and had found no evidence 
by history, physical examination or clinical evaluation of 
any underlying respiratory disease either before, during or 
since the veteran's military service.

Although the veteran was diagnosed as having upper 
respiratory infections and rhinitis in service, these 
conditions were not noted at her separation examination or 
anytime thereafter.  As far as sinusitis is concerned, 
although postservice medical evidence in May 1995 and 
February 1997 reflect a diagnosis of chronic sinusitis, the 
veteran was not diagnosed with this disability in service and 
was in fact found to have a normal evaluation of her sinuses 
at separation.  Moreover, recent medical evidence as noted 
above indicates that the veteran does not currently have a 
respiratory disease. 

A valid claim of service connection for a respiratory 
disability requires proof of a present respiratory 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Since the evidence in this case does not show a 
current respiratory disability, or that any such disability 
was incurred in or aggravated by service, the veteran's claim 
of service connection for a respiratory disability must be 
denied.  § 3.303.

As the preponderance of evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
of service connection for a respiratory disability must be 
denied.  38 U.S.C.A. § 5107(b).



Residuals of Tendon Repair of the Right Little Finger

The veteran's claim for a compensable evaluation for a right 
little finger disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a), meaning that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The history of the veteran's right little finger disability 
has been considered, although the present level of disability 
is of primary concern when determining whether she is 
entitled to a compensable rating.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The veteran's right little finger disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5227, for ankylosis 
of an individual finger other than the thumb, index finger or 
middle finger.  Under this code, a noncompensable rating is 
warranted.  

The finding at the July 1998 examination of restrictive range 
of motion of the veteran's right hand along with the notation 
in the October 1988 addendum report of significant 
restriction of motion of the veteran's right little finger, 
are consistent with the noncompensable rating under DC 5227 
for ankylosis of this finger. 



Since the 0 percent evaluation under DC 5227 is the maximum 
allowable rating for ankylosis of the right little finger, 
the veteran would have to meet the criteria of an analogous 
rating in order to be entitled to a compensable evaluation.  
38 C.F.R. § 4.20.  In this regard, a 10 percent evaluation is 
warranted under 38 C.F.R. § 4.118, DC 7804, for a superficial 
scar that is tender and painful on objective demonstration.  

The veteran asserts in her statements and testimony that in 
addition to loss of motion and tenderness of her right little 
finger, she also experiences a constant pain in her little 
finger similar to an aching stiffness.  Findings at the 1998 
examination indeed revealed pain with palpation at the base 
of the right little finger and residual stiffness due to 
deformity.  

In light of the veteran's complaints of pain, tenderness and 
stiffness of the right little finger, and objective findings 
of pain and stiffness in this finger, the veteran's right 
little finger symptomatology more nearly approximates the 
criteria under the analogous rating of DC 7804 for a painful 
and tender scar.  Consequently, she is entitled to a 
compensable (10 percent) evaluation for this disability.  
38 C.F.R. §§ 4.21, 4.118, DC 7804.  

A higher than 10 percent evaluation is not warranted under DC 
7804 since 10 percent is the maximum available evaluation 
under this code.  Moreover, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  Accordingly, since 10 percent 
is assignable for amputation of the little finger without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto, a higher than 10 percent for the 
veteran's little finger disability is simply not warranted.  
38 C.F.R. §§ 4.68, 4.71a, DC 5156.




ORDER

Service connection for gastroesophageal reflux disease with 
dysphagia is granted.

Service connection for a respiratory disability is denied.

A compensable (10 percent) evaluation for a residuals of 
tendon repair of the right little finger is granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


